Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the claims filed 10/9/2019.  Claims 1-20 are pending for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 are directed to the abstract idea of calculating insurance premium for autonomous vehicle based on risk and loss values associated with route data, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Claims 1, 15 and 20 recite in part, a method/system/memory for performing the steps of receiving a request to compute an insurance premium for an autonomous vehicle (AV) ride being booked by a user; wherein the request includes information identifying a start point and an end point for the AV ride, and information identifying an AV to be used for the ride; determining at least one route from the start point to the end point, the at least one route including a first route; accessing route data including attributes of the first route; accessing vehicle data including attributes of the AV, wherein at least some of the attributes included in the route data or the vehicle data are determined at a time associated with the AV ride; generating using a first pre-trained risk model, a first risk value for the first route, wherein the first pre-trained risk model predicts the first risk value based on the route data, and wherein the first risk value represents a .  Claims 2-14 and 16-19 are dependent on claims 1, 15 and 20 and include all the limitations of claims 1, 15 and 20.  Therefore, claims 2-14 and 16-19 recite the same abstract idea of “calculating insurance premium for autonomous vehicle based on risk and loss values associated with route data”.  The limitations recited in the depending claims (For example, the accessing, generating, calculating, training, selecting and identifying steps and the specific types of attributes and time used) are further details of the abstract idea and not significantly more.  As such, the description in claims 1-20 of calculating insurance premium for autonomous vehicle based on risk and loss values associated with route data is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements – using “computer system” and “one or more processors and memory” to perform the receiving, determining, accessing, generating, calculating and communicating steps.  The limitations do not integrate the abstract idea into practical application because the “computer system” and “one or more processors and memory” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite additional elements – using “computer system” and “one or more processors and memory” to perform the receiving, determining, accessing, generating, calculating and communicating step.  The limitations do not integrate the abstract idea into practical application because the “computer system” and “one or more processors and memory” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Various court decisions have identified similar elements as routine and conventional (For example: Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Electronic recordkeeping (Alice Corp and Ultramercial), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone), Automating mental tasks (Benson, Bancorp and CyberSource)).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slusar US 2016/0167652 A1 in view of KLINE et al. (US 2019/0325525 A1) and Barnes et al. (US 2020/0090426 A1).

As per Claims 1, 15, 20

Slusar (‘652) discloses

One or more processors; memory coupled to the one or more processors, the memory storing a plurality of instructions, see at least paragraph 0025 (one or more processors and memory), paragraph 0045 (storing computer-executable instructions…execution by a processor and stored in a memory computing device)

compute an insurance premium for an autonomous vehicle (AV) ride, see at least paragraph 0006 (quote or premium of an insurance policy; operators of autonomous vehicles to select travel routes that provide lower risk)

information identifying a start point (start location) and an end point (end location) for the AV ride, and information identifying an AV, see at least paragraph 0047 (travel route information may include…start location, end location), paragraph 0039 (vehicle information may include vehicle make, vehicle model, vehicle year and age; autonomous driving)

determining, by the computer system, at least one route from the start point (start location) to the end point (end location), the at least one route including a first route, see at least paragraph 0047 (travel route information may include…start location, end location),

accessing, by the computer system, route data including attributes of the first route, see at leas paragraph 0035 (attribute information…road feature…information about road segments), paragraph 0039 (attributes associated with roadways may be used in part to generate risk values), paragraph 0044 (computing device may receive information; risk value associated with a travel route; time of day when the driving is driving through a particular travel route; particular segment or road)

accessing, by the computer system, vehicle data including attributes of the AV, see at least paragraph 0039 (vehicle information may include vehicle make, vehicle model, vehicle year and age; autonomous driving) and Abstract of Slusar (autonomous vehicle), paragraph 0007 (vehicle autonomous driving system may access database)

wherein at least some of the attributes included in the route data or the vehicle data are determined at a time associated with the AV ride, see at least paragraph 0031 (road condition at time of incident; location of vehicle at time of incident), paragraph 0044 (computing device may receive the time of day when the driver is driving or plans to drive though a particular travel route), paragraph 0065 (time of day/month/year; total amount of time the portion where the vehicle is not moving), paragraph 0047 (travel route information…determine the road segment upon which the vehicle will travel and retrieve the risk values)

generating, by the computer system and using a risk model, a first risk value for the first route, wherein the first pre-trained risk model predicts the first risk value based on the route data, see at least paragraph 0008 (determine an autonomous route risk value for the travel route using historical accident information of vehicles engaged in autonomous driving over the travel route), paragraph 0030 (generate values that may be used to calculate an estimate route risk), paragraph 0041 (applying...modeling techniques…a risk value may be calculated)

wherein the first risk value represents a likelihood, given the route data, of occurrence of an incident (risk of accident) during the AV ride, wherein an incident is an unsafe condition or disengagement of autonomous control, see at least paragraph 0008 (determine an autonomous route risk value for the travel route using historical accident information of vehicles engaged in autonomous driving over the travel route; risk of accident over the travel route), paragraph 0030 (generate values that may be used to calculate an estimate route risk), paragraph 0031 (road conditions), paragraph 0032 (accident; loss of control of vehicle), paragraph 0008 (risk of accident over the travel route), paragraph 0051 (route risk value may be in the form of a number rating the risk of travel route e.g. rating of 1 to 100 where 1 is very low risk and 100 is very high risk)

generating, second risk value for the AV, predicts the second risk value based on the vehicle data, and wherein the second risk value represents a likelihood, given the vehicle data, of occurrence of an incident during the AV ride, see at least paragraph 0004 (risk values can be determined for vehicles engaged in autonomous driving), paragraph 0041 (models, model used to calculate a risk value may include…vehicle information including whether the vehicle was operating autonomously…at the time of the accident), paragraph 0044 (improve the accuracy of risk value….vehicle’s speed), paragraph 0051 (risk value…low risk, medium risk, and high risk) and Abstract of Slusar (risk of accident)

generating, a first loss value for the first route, predicts the first loss value based on the route data, and wherein the first loss value represents a loss associated with the route data, see at least paragraph 0056 (risk severity rating may be based on accident frequency at intersections or in segments; rating… may be based on loss costs associated to intersections or segments), paragraph 0041 (predictors involved in the statistical model used to calculate a risk value may include accident information), paragraph 0022 (retrieve risk values for road segments in the travel route)

calculating, by the computer system, a value for the insurance premium for the AV ride based on the first risk value and the second risk value, see at least paragraph 0006 (vehicle autonomous driving system may communicate…risk values; adjust a quote or 

Slusar (‘652) discloses the values are generated by the computer system and using first and second models, see at least paragraph 0041 (applying...modeling techniques…a risk value may be calculated; models; risk values), but fails to explicitly disclose the values are generated using pre-trained pricing models.  Barnes (‘426) teaches the values are generated using pre-trained pricing models, see at least paragraph 0021 (process risk assessment data with trained risk prediction models to determine a real-time prediction for the risk of loss), paragraph 0026 (trained risk prediction models) paragraph 0021 (risk of loss that could occur due to the vehicle being involved in an accident; prediction for the risk of loss…. automobile insurance premium pricing is determined for the vehicle), paragraph 0065 (overall loss risk… are then used to calculate …. insurance policy pricing amount).  Both Slusar and Barnes are directed toward calculating insurance premium using vehicle and route data.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Slusar’s invention to include the values are generated using pre-trained pricing models.  One would have been motivated to do so for the benefit of reducing risk of financial loss.

Slusar (‘652) discloses determining a loss associated with the vehicle data and calculating, by the computer system, a value for the insurance premium for the AV ride based on the first risk value and the second risk value, see at least paragraph 0006 (vehicle autonomous driving system may communicate…risk values; adjust a quote or premium of an insurance policy), paragraph 0054 (loss costs; certain portions of loss cost may indicate risk more accurately than others) and paragraph 0042 (vehicle damage), but fails to explicitly disclose generating a second loss value for the AV, predicts the second loss value based on the vehicle data, and wherein the second loss value represents a loss associated with the vehicle data and calculating, by the computer system, a value for the insurance premium based on the first loss value, and the second loss value.  Barnes (‘426) teaches generating a second loss value for the AV, predicts the second loss value based on the vehicle data, and wherein the second loss value represents a loss associated with the vehicle data and calculating, by the computer system, a value for the insurance premium based on the first loss value, and the second loss value, see at least paragraph 0021 (risk of loss that could occur due to the vehicle being involved in an accident; prediction for the risk of loss…. automobile insurance premium pricing is determined for the vehicle), paragraph 0065 (overall loss risk… are then used to calculate …. insurance policy pricing amount), paragraph 0024 (calculate premium pricing based on the real-time risk of loss prediction), paragraph 0060 (loss risks for various type of accident with respect to various different combinations of data available for the routes), paragraph 0005 (autopilot, self-driving), and Abstract of Barnes (automatic driving).  Both Slusar and Barnes are directed toward calculating insurance premium using vehicle and route data.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Slusar’s invention to include generating a second loss value for the AV, predicts the second loss value based on the vehicle data, and wherein the second loss value represents a loss associated with the vehicle data and calculating, by the computer system, a value for the insurance premium based on the first loss value, and the second loss value.  One would have been motivated to do so for the benefit of reducing risk of financial loss.



As per Claims 2, 16

Slusar (‘652) discloses accessing, by the computer system, weather and road condition data, the weather and  road condition data indicating weather expected during the AV ride and road conditions along the route, see at least paragraph 0035 (condition of road e.g. new, worn, severely damaged), paragraph 0042 (weather information may be retrieved in real-time), paragraph 0057 (weather condition), paragraph 0060 (local weather conditions, vehicle density on the roadway), paragraph 0061 (traffic and weather conditions could…be included…from the determination of the route risk value), paragraph 0006 (autonomous vehicles to select travel routes that provide lower risk)

generating, predicts the third risk value based on the weather and road condition data, and wherein the third risk value represents a likelihood, given the weather and road condition data, of occurrence of an incident during the AV ride, see at least paragraph 0002 (calculating a risk for a road segment), paragraph 0057 (risk value; consider current weather conditions), paragraph 0061 traffic and weather conditions could … be 

generating, a third loss value, predicts the third loss value based on the weather and road condition data, and wherein the third loss value represents a loss associated with the weather and road condition data, see at least paragraph 0057 (risk value; multiple risk considerations which are known to frequently or severely cause accident; weather conditions), paragraph 0053 (risk value for road segment; accident cost severity rating…. each point of risk has a value which measures how severe the average accident is for each point of risk), paragraph 0054 (loss cost), paragraph 003 (accident information include…road conditions at the time of incident), paragraph 0066 (assign risk values; some road segments may have higher risk value when a vehicle travels through a time when e.g. snowfall is heavy), paragraph 0056 (rating may be based on loss costs), paragraph 0061 (risk types…insurance losses; traffic and weather condition)

wherein calculating the value for the insurance premium is further based on the third risk value and the third loss value, see at least paragraph 0006 (vehicle autonomous driving system may communicate…risk values; adjust a quote or premium of an insurance policy), paragraph 0054 (loss costs; certain portions of loss cost may indicate risk more accurately than others) 

Slusar (‘652) discloses the values are generated by the computer system and using third models, see at least paragraph 0041 (applying...modeling techniques…a risk value may be calculated; models; risk values), but fails to explicitly disclose the values are generated using pre-trained pricing models.  Barnes (‘426) teaches the values are generated using pre-trained pricing models, see at least paragraph 0021 (process risk assessment data with trained risk prediction models to determine a real-time prediction for the risk of loss), paragraph 0026 (trained risk prediction models) paragraph 0021 (risk of loss that could occur due to the vehicle being involved in an accident; prediction for the risk of loss…. automobile insurance premium pricing is determined for the vehicle), paragraph 0065 (overall loss risk… are then used to calculate …. insurance policy pricing amount).  Both Slusar and Barnes are directed toward calculating insurance premium using vehicle and route data.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Slusar’s invention to include the values are generated using pre-trained pricing models.  One would have been motivated to do so for the benefit of reducing risk of financial loss.



As per Claims 3, 17

Slusar (‘652) teaches determining a loss associated with the vehicle data and calculating, by the computer system, a value for the insurance premium for the AV ride based on the first risk value and the second risk value, see at least paragraph 0006 (vehicle autonomous driving system may communicate…risk values; adjust a quote or premium of an insurance policy), paragraph 0054 (loss costs; certain portions of loss cost may indicate risk more accurately than others) and paragraph 0042 (vehicle damage), but fails to explicitly disclose wherein calculating the value for the insurance 

 
As per Claim 4

Slusar (‘652) discloses wherein the attributes of the AV include attributes of a hardware or software configuration of the AV, see at least paragraph 0024 (autonomous driving, a vehicle control computer may be configured to operate all or some aspects of the vehicle driving; sensors)
 
As per Claim 5

Slusar (‘652) discloses wherein the attributes of the AV include attributes relating to a configuration of one or more sensors of the AV, see at least paragraph 0024 (vehicle sensors; a vehicle with an autonomous driving capability may sense its surroundings using the vehicle sensors)
  
As per Claim 6

Slusar (‘652) discloses wherein the at least some of the attributes determined at the time associated with the AV ride relate to a time window relative to the time associated with the AV ride, see at least paragraph 0056 (risk severity rating may be based on accident frequency at intersections or in segments over a determined period of time), paragraph 0034 (time frames), paragraph 0044 (time of day when the driving is driving or plans to drive through a particular travel route), paragraph 0024 (autonomous driving)

As per Claim 7

Slusar (‘652) discloses wherein at least some of the attributes included in the route data or the vehicle data include historical data relating to a period of time earlier than the time window, and wherein the historical data is collected prior to receiving the request, see at 

As per Claim 8

Slusar (‘652) discloses wherein the time associated with the AV ride is a time of booking the AV ride or a time of the AV ride, see at least paragraph 0056 (risk severity rating may be based on accident frequency at intersections or in segments over a determined period of time), paragraph 0034 (time frames), paragraph 0044 (time of day when the driving is driving or plans to drive through a particular travel route), paragraph 0024 (autonomous driving)
 
 
As per Claim 10

Slusar (‘652) fails to explicitly disclose wherein the route data includes a route complexity index (RCI), the method further comprising:  calculating, by the computer system, the RCI based on attributes associated with the first route, wherein the RCI represents a degree of difficulty in navigating along the first route, and wherein the first risk model predicts the first risk value based on the RCI.   KLINE (‘525) teaches wherein the route data (preferred path) includes a route complexity index (RCI), the method further comprising:  calculating, by the computer system, the RCI based on attributes associated with the first route, wherein the RCI represents a degree of difficulty in navigating along the first route, and wherein the first risk model predicts the first risk value based on the RCI, see at least claim 20 of KLINE (total risk index), paragraph 0005 (determining an insurance cost for the preferred path based on the one or more risk indexes), paragraph 0051 (the or more risk indexes are alphanumerical values assigned to each road segment), paragraph 0052 (probability that the autonomous vehicle will be involved in an accident while of the preferred route).  Both Slusar and KLINE are directed toward computing insurance cost for autonomous vehicle ride.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Slusar’s invention to include wherein the route data includes a route complexity index (RCI), the method further comprising:  calculating, by the computer system, the RCI based on attributes associated with the first route, wherein the RCI represents a degree of difficulty in navigating along the first route, and wherein the first risk model predicts the first risk value based on the RCI.  One would have been motivated to do so for the benefit of reducing risk of financial loss.

Slusar (‘652) discloses generating values using model, see at least paragraph 0041 (applying...modeling techniques…a risk value may be calculated; models; risk values), but fails to explicitly disclose the value is predicted based on pre-trained risk model.  Barnes (‘426) teaches predicting value based on pre-trained risk model, see at least paragraph 0021 (process risk assessment data with trained risk prediction models to determine a real-time prediction for the risk of loss), paragraph 0026 (trained risk prediction models) paragraph 0021 (risk of loss that could occur due to the vehicle being involved in an accident; prediction for the risk of loss…. automobile insurance premium pricing is determined for the vehicle), paragraph 0065 (overall loss risk… are then used to calculate …. insurance policy pricing amount).  Both Slusar and Barnes are directed toward calculating insurance premium using vehicle and route data.  Therefore, the 
  
As per Claim 12

Slusar (‘652) discloses 

wherein at least one route includes a second route, see at least Abstract of Slusar (analyze available travel routes)

generating a third risk value for the second route, see at least Abstract of Slusar (analyze available travel routes and select a route which presents less risk of accident), paragraph 0008 (determine an autonomous route risk value for the travel route using historical accident information of vehicles engaged in autonomous driving over the travel route), paragraph 0030 (generate values that may be used to calculate an estimate route risk), paragraph 0041 (applying...modeling techniques…a risk value may be calculated)

predicts the third risk value based on attributes of the second route, and wherein the third risk value represents a likelihood, given the attributes of the second route, of occurrence of an incident during the AV ride, see at least Abstract of Slusar (analyze available travel routes and select a route which presents less risk of accident), paragraph 0002 (calculating a risk for a road segment), paragraph 0004 (risk values can be determined for vehicles engaged in autonomous driving), paragraph 0051 (risk value…low risk, medium risk, and high risk) and Abstract of Slusar (risk of accident)

generating a third loss value for second route, predicts the third loss value based on the attributes of the second route, and wherein the third loss value represents a loss associated with the attributes of the second route, see at least Abstract of Slusar (analyze available travel routes and select a route which presents less risk of accident), paragraph 0056 (risk severity rating may be based on accident frequency at intersections or in segments; rating… may be based on loss costs associated to intersections or segments), paragraph 0041 (predictors involved in the statistical model used to calculate a risk value may include accident information), paragraph 0022 (retrieve risk values for road segments in the travel route)

calculating a second value for the insurance premium for the AV ride based on the third risk value and the third loss value, see at least paragraph 0022 (risk values for road segments in the travel route…. adjust a quote for insurance coverage or one or more aspects of current insurance coverage such as premium), paragraph 0053 (accident cost severity rating… risk has a value which measures how sever the average accident is for each point of risk), paragraph 0056 (rating… may be based on loss costs associated to intersections or segments)

selecting, by the computer system, the first route or the second route for use during the AV ride wherein selecting the first route or the second route is based on a comparison of the second value for the insurance premium and the value for the insurance premium calculated based on the first risk value, see at least Abstract of Slusar (analyze available travel routes; select a route), paragraph 0006 (quote or premium of an insurance policy; operators of autonomous vehicles to select travel routes that provide lower risk), 

Slusar (‘652) discloses the values are generated by the computer system and using first model, see at least paragraph 0041 (applying...modeling techniques…a risk value may be calculated; models; risk values), but fails to explicitly disclose the values are generated using pre-trained pricing model.  Barnes (‘426) teaches the values are generated using pre-trained pricing model, see at least paragraph 0021 (process risk assessment data with trained risk prediction models to determine a real-time prediction for the risk of loss), paragraph 0026 (trained risk prediction models) paragraph 0021 (risk of loss that could occur due to the vehicle being involved in an accident; prediction for the risk of loss…. automobile insurance premium pricing is determined for the vehicle), paragraph 0065 (overall loss risk… are then used to calculate …. insurance policy pricing amount).  Both Slusar and Barnes are directed toward calculating insurance premium using vehicle and route data.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Slusar’s invention to include the values are generated using pre-trained pricing model.  One would have been motivated to do so for the benefit of reducing risk of financial loss.

As per Claim 13

Slusar (‘652) discloses wherein selecting the first route or the second route comprises selecting whichever route is associated with a lowest value for the insurance premium, see at least paragraph 0005 (select among available routes a route which provides the lowest risk; adjust a quote or premium of an insurance policy)

As per Claim 14

Slusar (‘652) discloses identifying, by the computer system, a plurality of data categories to use for computing the insurance premium, wherein the plurality of data categories includes a vehicle category and a route category, see at least paragraph 0049 (route risk category), paragraph 0068 (a vehicle/driver may be categorized into a risk class) and paragraph 0005 (select among available routes a route which provides the lowest risk; adjust a quote or premium of an insurance policy) and paragraph 0061 (risk types …may be variables in a multivariate model; the coefficient the model produces for each variable would be the value to apply to each risk type), but fails to explicitly disclose based on the identifying of the plurality of data categories, automatically selecting, by the computer system, the first pre-trained risk model, the second pre-trained risk model, the first pre-trained pricing model, and the second pre-trained pricing model from a plurality of pre-trained models.  Barnes (‘426) teaches based on the identifying of the plurality of data categories, automatically selecting, by the computer system, the first pre-trained risk model, the second pre-trained risk model, the first pre-trained pricing model, and the second pre-trained pricing model from a plurality of pre-trained models, see at least paragraph 0063 (trained risk prediction models…. for each accident type; trained risk prediction models involve cross correlating or comparing each type of the risk assessment data i.e. the driver assistance system data, the driver data, and the route data, with each type of the trained risk prediction models as may be appropriate), paragraph 0021 (process risk assessment data with trained risk prediction models to determine a real-time prediction for the risk of loss), paragraph 0026 (trained risk 
 
As per Claim 18

Slusar (‘652) fails to explicitly disclose calculating a complexity index based on attributes associated with the route, wherein the complexity index represents a degree of difficulty in navigating along the route or navigating around the start point and the end point, and wherein the first risk model predicts the first risk value based on the complexity index.   KLINE (‘525) teaches calculating a complexity index based on attributes associated with the route, wherein the complexity index represents a degree of difficulty in navigating along the route or navigating around the start point and the end point, and wherein the first risk model predicts the first risk value based on the complexity index, see at least claim 20 of KLINE (total risk index), paragraph 0005 (determining an insurance cost for the preferred path based on the one or more risk indexes), paragraph 0051 (the or more risk indexes are alphanumerical values assigned to each road segment), paragraph 0052 (probability that the autonomous vehicle will be involved in an accident while of the preferred route).  Both Slusar and KLINE are directed toward computing insurance cost for autonomous vehicle ride.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Slusar’s invention to include calculating a complexity index based on attributes associated with the route, wherein the complexity index represents a degree of difficulty in navigating along the route or navigating around the start point and the end point, and wherein the first risk model predicts the first risk value based on the complexity index.  One would have been motivated to do so for the benefit of reducing risk of financial loss.

Slusar (‘652) discloses generating values using model, see at least paragraph 0041 (applying...modeling techniques…a risk value may be calculated; models; risk values), but fails to explicitly disclose the value is predicted based on pre-trained risk model.  Barnes (‘426) teaches predicting value based on pre-trained risk model, see at least paragraph 0021 (process risk assessment data with trained risk prediction models to determine a real-time prediction for the risk of loss), paragraph 0026 (trained risk prediction models) paragraph 0021 (risk of loss that could occur due to the vehicle being involved in an accident; prediction for the risk of loss…. automobile insurance premium pricing is determined for the vehicle), paragraph 0065 (overall loss risk… are then used to calculate …. insurance policy pricing amount).  Both Slusar and Barnes are directed toward calculating insurance premium using vehicle and route data.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Slusar’s invention to include the value is predicted based on pre-trained risk model.  One would have been motivated to do so for the benefit of reducing risk of financial loss.


s 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slusar US 2016/0167652 A1 in view of KLINE et al. (US 2019/0325525 A1) and Barnes et al. (US 2020/0090426 A1), as applied to claim 1 and 15 above, and further in view of Tirone et al. (US 2015/0170287 A1).


As per Claims 11, 19

Slusar (‘652) fails to explicitly disclose wherein the first pre-trained risk model or the second pre-trained risk model was trained using simulation data generated during a computer simulation of the AV's operation.  Tirone (‘287) teaches train models using simulation data generated during a computer simulation of AV’s operation, see at least paragraph 0120 (determination…premium…. simulation testing and analysis that predicts expected total losses autonomous vehicle-based... over time), paragraph 0136 (models in accordance with the autonomous vehicle data…. To define…vehicle risk; models that may then be utilized to…affect insurance) and paragraph 0137.  Both Slusar and Tirone are directed toward calculating insurance premium using autonomous vehicle data.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Slusar’s invention to include wherein the first pre-trained risk model or the second pre-trained risk model was trained using simulation data generated during a computer simulation of the AV's operation.  One would have been motivated to do so for the benefit of reducing risk of financial loss.


The claimed invention recited in claim 9, considered as a whole (including all limitations from independent claim 1), is not taught by the prior arts found in Examiner’s search, therefore no 102/103 rejections is provided.        

Additional prior art found (directed to state of art/unclaimed features) but not used in the rejection: Fields et al. (US 10,077,056 B1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHIA-YI LIU/Primary Examiner, Art Unit 3695